MR. JUSTICE SHEEHY,
specially concurring:
I concur in the result here only because no objection was made in this case to Schreiber’s qualification, and because no effort was made before the District Court to obtain for J.M. another person “qualified to perform the requested examination.” Section 53-21-118(2), MCA.
I do not accept that one not a psychiatrist is qualified to testify that J.M. has a mental disorder to a “reasonable medical certainty.” The reasonable medical certainty standard is required by section 53-21-126(2), MCA. Moreover, under Addington v. Texas (1979), 441 U.S. 418, 99 S.Ct. 1804, 60 L.Ed.2d 323, the court must find by “clear and convincing evidence” that commitment is necessary, otherwise the commitment offends due process standards. When a person not a psychiatrist or equally trained physician testifies to a “rea*308sonable medical certainty” that J.M. has a mental disorder, that untrained person is testifying beyond his competence. Such testimony does not rise to the standard of clear and convincing evidence. J.M. was probably denied due process in this case.
The state bureaucrats have engineered the legislature into a sleight-of-hand on the competence of those capable of testifying to a reasonable medical certainty that a mental disorder exists. Thus the legislature has defined a “professional person” as one who is a medical doctor, or one certified by the Department of Institutions with no prescribed standards for such certification. Section 53-21-102(10), MCA. Then the legislature defines “reasonable medical certainty” as certainty judged by the standards of a professional person. Thus slickly does the law permit a non-doctor to give his judgment of a medical question. I doubt the law provides due process on the most important issue in commitment proceedings: Does the respondent suffer from a mental disorder?